           Case 8:17-cv-03465-TDC Document 104 Filed 10/20/20 Page 1 of 7




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND

RONY DESIR,                                    *
                                               *
                 Plaintiff,                    *
                                               *
          v.                                   * Civil No. TDC-17-3465
                                               *
THE UNITED STATES OF AMERICA                   *
                                               *
                 Defendant.                    *
                                             *****

                       UNITED STATES’ TRIAL BRIEF ON DAMAGES

          The United States, by and through, undersigned counsel, respectfully submits this Trial

Brief on the issue of damages. While the parties have filed a Joint Trial Brief (ECF No. 101-3),

issues related to damages were not agreed upon. The United States is not aware of what issues

plaintiff may dispute. As such, the below analysis is intended to provide an overview of the

relevant case law. Should the plaintiff disagree with any portion of the United States’ legal

analysis, the United States would request an opportunity to respond.

     I.          SUMMARY OF APPLICABLE LAW CONCERING DAMAGES

       As set forth in the parties Joint Trial Brief, should the Court find that plaintiff suffered

economic loss more than $50,000 or “serious injury” as a result of the MVA, the court must assess

damages. To determine what judgment is entered, the court is governed by the provisions of N.Y.

C.P.L.R. § 5041, subject to any limitations imposed by the FTCA.

       A. Causation

       A plaintiff is only entitled to damages for injuries that are the proximate cause of the

negligence, and not for any conditions that exist independent of that negligence. Robinson v.

United States, 330 F. Supp. 2d 261, 290 (W.D.N.Y. 2004) (citation omitted); Hain v. Jamison, 28

                                                 1
          Case 8:17-cv-03465-TDC Document 104 Filed 10/20/20 Page 2 of 7



N.Y.3d 524, 528 (N.Y. 2006). Where a plaintiff has a preexisting condition, the plaintiff may not

recover for those damages that the preexisting condition would have caused in the absence of the

negligence. Oakes v. Patel, 20 N.Y.3d 633, 647 (N.Y. 2013). Causation must be established by

objective medical evidence. Mastrantuono v. United States, 163 F. Supp. 2d 244, 257 (S.D.N.Y.

2001).

         B. Economic Expenses

         New York law limits economic damages to those that are reasonable and necessary, and

that exceed $50,000. N.Y. Insurance Law §§ 5102, 5104; see also Mastrantuono, 163 F. Supp. 2d

at 254 (citations omitted); Contri v. Yellow Freight Sys., 1996 U.S. Dist. LEXIS 2238, at *7

(S.D.N.Y. 1996). Where medical treatment is not improving or otherwise benefiting the patient,

it may no longer be medically necessary. Ray Gaul and Commercial Union Ins. Co., 268 A.D.2d

816 (3rd Dept. 2000) (interpreting what is medically “necessary” within the meaning of N.Y

Insurance Law § 5102(a)(1)). A plaintiff may only recover damages for medical bills that were

actually paid, not the full amount billed. Velasquez v. United States Postal Serv., 155 F. Supp. 3d

218, 228-29 (E.D.N.Y. 2016); Lloyd v. Russo, 273 A.D.2d 359, 360 (App. Div. 2nd Dept. 2000)

(awarding medical expense incurred); Schultz v. Harrison Radiator Div. GMC, 90 N.Y.2d 311,

315 (N.Y.1997) (plaintiff may only recover future expenses that are likely to be incurred).

         C. Offset for Collateral Sources

         Under New York law, and with limited exceptions, Plaintiff’s claims for economic losses,

including claims for past and future medical expense and lost income, must be reduced or offset

by any payments or benefits that have been – or will be with reasonable certainty – replaced or

indemnified from a collateral source, such as insurance. N.Y. C.P.L.R. § 4545; Delano v. United

States, 859 F. Supp. 2d 487, 507 (W.D.N.Y. 2012) (citations omitted); Dockery v. United States,



                                                2
         Case 8:17-cv-03465-TDC Document 104 Filed 10/20/20 Page 3 of 7



663 F. Supp. 2d 111, 122 (N.D.N.Y. 2009) (“The amount of lost wages is the difference between

Dockery's regular salary less the amount he received in disability payments.”) Because this is a

bench trial, the Court has the discretion to accept collateral source evidence during trial. See e.g.

Velasquez, 155 F. Supp. 3d at 228-29 (collateral source evidence considered during trial in an

FTCA case); Delano, 859 F. Supp. 2d at 509 (same).

        The following payments or benefits already made by, or that reasonably will be made by,

are collateral sources subject to off-set in this case:

            •   Kaiser Permanente 1 asserts a subrogation claim for past medical expenses in the
                amount of $183,623.64;

            •   Plaintiff has received a total of $100,803 in short and long term disability
                benefits from September 5, 2014 to March 18, 2019;

            •   Plaintiff has received $197.68 per month in long-term disability benefits since
                April 2019;

            •   Plaintiff received $42,528 in social security disability benefits for October 2015
                through September 2018; and

            •   Plaintiff began to receive $1,236 per month in social security disability in
                October 2018, and has continued to receive monthly payments with cost of living
                increases.

See Joint Pretrial Order (“JPTO”), Section D (ECF No. 101).




1
  The majority of Plaintiff’s past medical expenses through 2018 have been paid by Kaiser
Foundation Health Plan of the Mid-Atlantic States, Inc., as Plaintiff was a beneficiary on his wife’s
Federal Employee Health Benefit Plan. While a federal statute, 5 U.S.C. § 8902(m)(1), directs
OPM by regulation to include subrogration provisions in FEHB contracts – and preempts state
anti-subrogation law, Kaiser’s subrogation right arises by contract, not through a “statutory lien.”
Notably, Kaiser has not exercised any subrogation right by advancing claims as a party in this
action.

                                                   3
         Case 8:17-cv-03465-TDC Document 104 Filed 10/20/20 Page 4 of 7



       D. Applicable Medicare Provisions

       Plaintiff is a Part A and Part B Medicare Recipient. See JPTO Section (D)(11). Medicare

holds a statutory lien for any paid medical bills that are found to be casually related to the MVA.

See 42 U.S.C. § 1395y(b)(2). As such, the Court should not offset any award for medical bills paid

by Medicare pursuant to N.Y. C.P.L.R. § 4545. For any future medical care that plaintiff may need,

it is unlikely that plaintiff will personally incur any economic expense for the reasons set forth

below. N.Y. C.P.L.R. § 4545

       Medicare is the Congressionally-established and publicly-funded health insurance system

designed to ensure that the aged and disabled receive appropriate medical care. See generally 42

U.S.C. §§ 1395, et seq. Medicare is administered by the Centers for Medicare and Medicaid

Services, a component of the United States Department of Health and Human Services. As relevant

here, there are two main parts of the program: Part A covers inpatient hospital care and related

services, 42 U.S.C. §§ 1395c to 1395i-5; 42 C.F.R. Part 409; and Part B provides supplementary

medical benefits for services such as physician services, diagnostic testing and certain medical

supplies, including durable medical equipment. 42 U.S.C. §§ 1395j to 1395w-4; 42 C.F.R. Part

410.

       By law, health care providers who accept Medicare must accept those payments as

payment-in-full for their services, and cannot require that patients pay anything beyond that

amount. 42 U.S.C. § 1395u(b)(3)(B)(ii) (physicians who choose to bill Medicare directly accept

the allowed charge as full payment); Rehabilitation Ass’n of Virginia, Inc., v. Kozlowski, 42 F.3d

1444, 1446-47 (4th Cir. 1994) (physicians who participate in Medicare “cannot charge an amount

greater than the reasonable charge” set by the Secretary of HHS), cert. denied, 516 U.S. 811

(1995). Moreover, even if a third-party is subsequently found liable for the patient’s medical



                                                4
           Case 8:17-cv-03465-TDC Document 104 Filed 10/20/20 Page 5 of 7



expenses, the service provider “may not seek to collect from the individual (or any financially

responsible relative or representative of that individual) payment of an amount for that service.”

42 U.S.C. § 1396a(a)(25)(C).

          Medicare “participating provider[s]” have agreed to accept the Medicare-approved amount

as payment in full for all Medicare patients in a given year. See 42 U.S.C. §

1395u(h). Alternatively, physicians may be “non-participating physicians” and may accept

assignment on a case-by-case basis. As to those services for which the physician does not accept

assignment, the physician’s ability to balance-bill the patient for the difference between the

charged amount and what Medicare pays is subject to a limiting charge, which is currently 115%

above the fee schedule amount for non-participating physicians. 42 U.S.C. § 1395w-4(g)(1)(A)(i),

(2)(C).

          E. Federal Income Taxes

          In FTCA cases, a claim for lost wages must be reduced by the amount of federal income

taxes that the plaintiff otherwise would have paid, regardless of any state law to the contrary.

Battista v. United States, 889 F. Supp. 716, 725 n.8 (S.D.N.Y. 1995); see also Tivoli v. United

States, 1997 WL 1047860, at *14 (S.D.N.Y. Oct. 31, 1997), aff’d, 164 F.3d 619 (2d Cir. 1998);

Flannery v. United States, 718 F.2d 108, 111 (4th Cir. 1983).

          F. Future Damages May be Placed in a Reversionary Trust

          New York law also contains what is known as a “periodic payment” statute. N.Y. CPLR

§ 5041(e). Under the statute, if the amount of future economic damages awarded are greater than

$250,000, the plaintiff receives two lump sum payments, one for all past damages and one for the

first $250,000 of future gross damages. Any lump sum payment for future damages should be

reduced to its present value. Dockery, 663 F. Supp. 2d 111, 125 (N.D.N.Y. 2009). The remainder



                                                 5
         Case 8:17-cv-03465-TDC Document 104 Filed 10/20/20 Page 6 of 7



of the award for future damages is paid in periodic installments, i.e., the defendant is required to

purchase an annuity contract. Id. § 5041(b), (e).

       Under the FTCA, however, the United States has only waived its sovereign immunity for

a lump sum damages award, not to make periodic payments or purchase annuities. 28 U.S.C.

§ 1346(b); see Hull ex. rel. Hull v. United States, 971 F.2d 1499, 1505 (10th Cir. 1992). Federal

courts in New York have exercised their discretion to structure damages awards in this context.

See Estevez v. United States, 74 F. Supp. 2d 305 (S.D.N.Y 1999); see also Malmberg v. United

States, 2018 U.S. Dist. LEXIS 62730, at *33-34 (N.D.N.Y. Apr. 2018). Here, should plaintiff be

awarded more than $250,000 in future damages, a reversionary trust would be appropriate.

       In Cibula v. United States, the Fourth Circuit considered the application of a different

state’s periodic payment statute to the United States in a medical malpractice case. 664 F.3d 428

(4th Cir. 2012). The court held that while the United States is not permitted to “shoulder

continuing obligations” such as periodic payments, the placement of future care costs in a

reversionary trust appropriately holds the government liable “in the same manner and to the same

extent as a private individual” when state law provides for periodic payments of future damages.

Id. at 430, 433 (holding that the FTCA “permits courts to craft remedies that ‘approximate’ state

periodic payment statutes, including reversionary trusts”) (citing Hull, 971 F.2d at 1505 (10th Cir.

1992)). See also Hill v. United States, 81 F.3d 118, 121 (10th Cir. 1996) (holding district court

could create a reversionary trust that “would approximate the result contemplated by” state

periodic payment statute).

       G. Pain and Suffering

       Under New York law, plaintiff may only be awarded damages for pain and suffering if he

demonstrates “serious injury.” N.Y. Insurance Law § 5104(a). “When determining the appropriate



                                                 6
        Case 8:17-cv-03465-TDC Document 104 Filed 10/20/20 Page 7 of 7



damages for pain and suffering, [the Court] is bound by a standard of reasonableness.”

Mastratuono v. United States, 163 F. Supp.. 2d 244, 258 (S.D.N.Y. 2001).

                                                  Respectfully submitted,

                                                  ROBERT K. HUR
                                                  United States Attorney

                                                  /s/
                                                  Jane E. Andersen
                                                  Neil R. White
                                                  Assistant United States Attorneys
                                                  6500 Cherrywood Ln., Suite 200
                                                  Greenbelt, MD 20770
                                                  (301) 344-4433
                                                  Counsel for Defendant




                                              7
